EXHIBIT 10.2

 

AMENDMENT 2015-1
TO THE

AECOM TECHNOLOGY CORPORATION MANAGEMENT SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

THIS AMENDMENT to the AECOM Technology Corporation Management Supplemental
Executive Retirement Plan (the “Plan”) is adopted by AECOM (the “Company”)
effective as of January 1, 2015, except as otherwise indicated.

 

WITNESSETH:

 

WHEREAS, the Company maintains the Plan, and such Plan is currently in effect;
and

 

WHEREAS, Section 4.1 of the Plan provides that the Company’s Board of Directors
shall have the authority to amend the Plan from time to time; and

 

WHEREAS, the Board, through a series of delegations, has delegated to the
Americas Benefits Administrative Committee its authority to amend the Plan; and

 

WHEREAS, the Company wishes to amend the Plan to update the name of the Plan,
and as described more fully below.

 

NOW, THEREFORE, the Company amends the Plan as follows:

 

* * * * * * *

 

1.

 

Section 2.7 shall be amended by deleting such section in its entirety and
replacing it with the following:

 

“2.7                         Committee means the AECOM Global Benefits
Administration Committee, or its duly authorized delegate.”

 

2.

 

Effective January 1, 2016, the name of the Plan and Section 2.8 of the Plan
shall be amended by removing the words “Technology Corporation” therefrom.

 

3.

 

Section 3.3(b) shall be amended by adding the following sentences at the end
thereof:

 

“The amount payable under any such optional form of benefit shall be determined
in accordance with the AECOM Pension Plan. For the avoidance of doubt, benefits
subject to the terms of the Plan as in effect on December 31, 2004 may only be
distributed to a Participant pursuant to a form of distribution available to
that Participant under the Plan on that date.  For the further avoidance of
doubt, if the Plan permitted a lump sum form of distribution to be made to a
Participant on that date, such Participant shall be permitted to elect a lump
sum form of distribution.”

 

4.

 

Section 5.3 shall be deleted in its entirety and replaced with the following:

 

“5.3                         The Committee shall make all determinations as to
the rights to benefits under the Plan. Subject to and in compliance with the
specific procedures contained in the applicable regulations under ERISA: (a) Any
decision by the Committee denying a claim by a Participant or his beneficiary
for benefits under the Plan shall be stated in writing and delivered or mailed
to the Participant or beneficiary; (b) each such notice shall set forth the
specific reasons for the denial, written in a manner that is intended to be
understood by the claimant; and (c) the Committee shall afford a reasonable
opportunity to the Participant or beneficiary for a full and fair review of the
decision denying such claim. The benefit claims procedures then in effect under
Section 503 of ERISA, as amended, and any regulations thereunder, shall be
followed by the Committee in making any benefit determinations under the Plan.
All interpretations, determinations and decisions of the Committee with respect
to any claim hereunder shall be made in its sole discretion and shall be

 

--------------------------------------------------------------------------------


 

final and conclusive.  After exhaustion of the Plan’s claim procedures, any
further legal action taken against the Plan or the Committee by the Participant
or his Beneficiary (or other claimant) for benefits under the Plan must be filed
in a court of law no later than 90 days after the Committee’s final decision
regarding the claim.  No action at law or in equity shall be brought to recover
benefits under the Plan until the appeal rights herein provided have been
exercised and the Plan benefits requested in such appeal have been denied in
whole or in part.  All decisions and communications to Participants,
Beneficiaries, or other persons regarding a claim for benefits under the Plan
shall be held strictly confidential by the Participant, beneficiary (or other
claimant), the Committee, the Company, and their agents.  Benefits under the
Plan will be paid only if the Committee decides in its sole discretion that a
Participant or Beneficiary (or other claimant) is entitled to them.  Subject to
applicable law, any interpretation of the provisions of the Plan and any
decisions on any matter within the discretion of the Committee made by the
Committee or its delegate in good faith shall be binding on all persons.  A
misstatement or other mistake of fact shall be corrected when it becomes known
and the Committee shall make such adjustment on account thereof as it considers
equitable and practicable.”

 

5.

 

Section 5.4 shall amended by adding the following sentence at the end of
Section 5.4:

 

“For the avoidance of doubt, any Plan expenses may be paid from assets
attributable to a Trust (as defined in Section 6.1), except to the extent the
terms of such Trust explicitly forbid the Company from doing so.”

 

* * * * * * *

 

Except as otherwise set forth, the Plan shall continue in full force and effect.

 

IN WITNESS WHEREOF, the AECOM Americas Benefits Administration Committee has
caused these presents to be executed by its Chair thereunto duly authorized this
      day of December, 2015.

 

 

AECOM AMERICAS BENEFITS

 

ADMINISTRATION COMMITTEE

 

 

 

/s/ Bernard Knobbe

 

Bernard C. Knobbe, Chair

 

--------------------------------------------------------------------------------